Title: To John Adams from William Thomas, 8 August 1822
From: Thomas, William
To: Adams, John


				
					Dear & Respected Sir,
					Plymouth 8th Aug 1822
				
				I hope you will not think me impertinent in making some enquiries on a subject very interesting to our section of the Country. I have been recently particularly desirous to make myself acquainted, that I might communicate correct information to others, on what ground or principles, the third article of the Treaty of ‘83 was contended for on our part, and finally yielded on the part of the British. That part of the Article to which I allude is thus expressed “and also that the Inhabitants of the U.S. shall have liberty to take fish of every kind on such part of the coast of Newfoundland, as British fishermen shall use; and also on the coasts, Bays, & creeks of all other of his Britannic Majesty’s Dominions in America—And that American fishermen shall have liberty to dry & cure fish in any of the unsettled Bays, harbours, and creeks of Nova Scotia, Magdalen Islands and Labrador so long as the same shall remain unsettled”. It has appeared to me that there was no place more proper than Plymouth from which to communicate and impress a correct view of this Subject, and no paper more fit than that which purports to give something of our Fathers history. I think, sir, You would be surprized to find how little the subject is understood, and I think You would forgive me this liberty, if you were aware of the great honor & satisfaction you would confer, and the increased obligations, which as a community we should feel toward You.With great Respect I am Your / Very Obt Sert
				
					Wm. Thomas
				
				
			